DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant amended claims 1, 3, 4, 8, 10, 11 and 13.
Status of claims:
Claims 1-14 are pending in this office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

8.	Claims 1, 3, 6, 8, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable
over Ali et al. (US20060268702) (hereinafter Ali) in view of Trivellato et al. (US20200404502) (hereinafter Trivellato).
Per claim 1, Ali discloses a method, performed by a base station, for enrolling a wireless end
device into the base station (paragraph 0010, i.e. upon receipt of an admission request for a traffic stream
from the WTRU, the base station determines whether to accept or deny the request based on the medium
time for the requested traffic stream and the available time for the access category and total available
time), comprising: receiving, by a processor via a receiver coupled to the processor (paragraph 0100, Fig
3, i.e. the base station 310 includes a processor 335, a transmitter 340, a receiver 345), a resource
request message from a mobile communication device within a local-area network to provide a web-
based resource response to the mobile communication device, (paragraphs 0101 and 102, Fig 3, table 1,
i.e. the transmitter 320 transmits an admission request for a traffic stream associated with a particular
access category. The WTRU 305 explicitly requests an admission amount for the access category in the
admission request and processor 335 determines whether to accept or deny the request based on a
medium time for the requested traffic stream, the available time for the access category and total
available time), the resource request message comprising attributes of the wireless end device for
enrollment into the base station (paragraph 0101, the admission control parameters database 330
maintains parameters for admission control including parameters for admitted time and used time for the
WTRU); in response to receiving the resource request message, using the attributes, by the processor, to determine whether to enroll the wireless end device into the base station; and providing, by the processor via the transceiver, a web-based resource response to the mobile communication device (paragraph 0102 and 0103, the processor 335 determines whether to accept or deny the request based on a medium time for the requested traffic stream, the available time for the access category and total available time), the web-based resource response comprising an indication of whether the wireless end device was successfully enrolled into the base station or not(paragraph 0102 and 0103, response to request, an indication of admitted or rejected) but fails to explicitly disclose wherein the attributes are 
associated with the wireless end device.
	In an analogous field of endeavor, Trivellato discloses wherein the attributes are scanned into the mobile communication device using only native functionality of the mobile communication device; wherein the attributes comprise one or more of a device type, a make, a model, an identification code, a communication protocol, a software version, and a hardware version, associated with the wireless end device (paragraphs 0063, 0102, 0108 and  0109, i.e. attributes above are scanned and monitored via network device).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Trivellato into the invention of Ali,
where Ali provides a method and apparatus for admission control and resource tracking in a wireless
communication system and Trivellato provides network monitoring, and more specifically, scanning of systems and resources communicatively coupled to a network in order to provide overall better quality of service by controlling or managing via access rules, that allows various technologies to scan and gather information about entities on a network, see Trivellato, paragraphs 0025 and 0028. 
	Per claim 3, the combination discloses the method of claim 1, wherein Trivellato discloses the resource request comprises an Hypertext Transfer Protocol (HTTP) GET request and the web-based resource response comprises a web page, the web page comprising at least some of attributes of the wireless end device (paragraph 0074 an d 0086, i.e. HTTP request and a MAC address may be the response).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Trivellato into the invention of Ali, in order to provide overall better quality of service by controlling or managing via access rules, that allows various technologies to scan and gather information about entities on a network, utilizing HTTP request , see Trivellato, paragraphs 0025, 0028 and 0074.

Per claim 8, refer to the same rationale as explained in claim 1.
Per claim 10, refer to the same rationale as explained in claim 3.
Per claim 13, refer to the same rationale as explained in claim 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 2, 5, 7, 9, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ali and Trivellato as applied to claims 1 above, and further in view of Deprun (US2010031 8563).
Per claim 2, the combination discloses the method of claim 1, Ali discloses further comprising:
retrieving, by the processor, an identification code of the wireless end device from the resource request
message (paragraph 0027 and 0065, i.e. The QSTA may choose to tear down the explicit request at any
time. For the tear down of an explicit admission, the QSTA transmits a delete TS (DELTS) frame
containing the TS identification (TSID) which specify the TSPEC to the QAP and the QAP maintains a
counter TxTime[ts]. During a1 second interval, and for each data frame received by the QAP with the
receiver address equal to the QAP MAC address) ; determining if the identification code already exists in
a memory coupled to the processor (paragraph 0065, i.e. and for each data frame received by the QAP
with the receiver address equal to the QAP MAC address); but both references Ali and Trivellato fail to
explicitly disclose when the identification code does not already exist in the memory, storing, by the
processor, the identification code of the wireless end device into the memory; wherein the indication
comprises an image representative of the wireless end device being successfully enrolled into the base station.
In an analogous field of endeavor, Deprun discloses when the identification code does not
already exist in the memory, storing, by the processor, the identification code of the wireless end device

then the CIM 20 may store the last calculated content ID as the final content ID for the content. If the
content is not available, the CIM 20 [ server with processing capability] may request for the content so
that the content and the last calculated content ID can be stored together in the database 30); wherein
the indication comprises an image representative of the wireless end (paragraph 0098, table 8, the
function fct6 is used for calculating content IDs for pictures).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Deprun into the invention of Ali and
Trivellato, where Deprun provides a method for controlling content in a content identifying system,
including receiving content related information regarding a content from a terminal in order to provide
quality of service by reducing network loads by properly associating each content with a correct content
ID, see Deprun, paragraph 0005.
Per claim 5, the combination discloses the method of claim 2, Ali discloses further comprising:
providing, by the processor, at least some of the attributes to a primary monitoring and/or control system
coupled to the base station (paragraph 0102, Fig 3, i.e. in the base station 310, the admission control
parameters database maintains parameters for admission control including parameters for an amount of time available for admission of traffic of each access category and for an amount of time available for
admission of all access categories).
Per claim 7, refer to the same rationale as explained in claim 2.
	Per claim 9, refer to the same rationale as explained in claim 2.
	Per claim 12, refer to the same rationale as explained in claim 5.
	Per claim 14, refer to the same rationale as explained in claim 7.
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ali and Trivellato as applied to claims 1 and 8 above, and further in view of Knappe (US 9,130,859).
Per claim 4, the combination discloses the method of claim 1, further comprising: but the combination of Ali and Trivellato fails to explicitly disclose receiving, by the processor, an  multicast domain name system mDNS request, the mDNS request comprising an identification of the base station as provided by the wireless end device via the mobile device; and providing, by the processor via the transceiver, a resource record of the base station to the mobile communication device.
In an analogous field of endeavor, Knappe discloses receiving, by the processor, an mDNS request, the mDNS request comprising an identification of the base station as provided by the wireless end device via the wireless communication device (col. 1 lines 45-47, i.e. the first access point is configured to receive an mDNS request for the mDNS service from a client device that is operatively coupled to the first VLAN and col. 3 lines 50-52, the database 114 can store a MAC address of the first access point 145 and any client device included in the first VLAN 140); and providing, by the processor via the transceiver (network controller[ see Fig 3] and access point[innate], have processor and transceivers, both can process information and send/receive data), a resource record of the base station to the wireless communication device(col. 3 lines 50-52, the database 114 can store a MAC address of the first access point 145 and any client device included in the first VLAN 140).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Knappe into the invention of Ali and Trivellato, where Knappe provides methods and apparatus for transmitting multicast domain name service packets between virtual local area networks (VLANs) in order to provide better quality of service instead using one VLAN network utilizing VLAN multiplexing through multiple networks for services, see Knappe, col.1 lines 25-39.
Per claim 11, refer to the same rationale as explained in claim 4.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/             Primary Examiner, Art Unit 2647